Citation Nr: 0415043	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  97-29 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability evaluation in excess of 70 
percent for service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel

INTRODUCTION

The veteran had active military service from September 1965 
to August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that assigned a 30 percent disability rating for 
PTSD, after granting service connection for the same.  The 
effective date of the award was December 9, 1996, which was 
the date the veteran filed his claim.  The veteran appealed 
the assigned rating.  By a rating action dated in August 
1998, the RO increased the disability rating to 50 percent, 
effective from December 9, 1996.  In March 2002, the RO 
increased the rating assigned for PTSD from 50 to 70 percent, 
effective from February 25, 2001.  The veteran was also 
awarded a total disability evaluation based on individual 
unemployability.

The Board issued a decision in June 2002 that determined that 
the 50 percent rating for PTSD assigned from December 9, 1996 
to February 24, 2001 was proper.  The Board also denied the 
assignment of a disability rating in excess of 70 percent for 
PTSD since February 25, 2001.   The veteran appealed this 
decision.  In September 2003, the United States Court of 
Appeals for Veterans Claims (Court) granted a joint motion of 
the parties and vacated the Board's June 2002 decision.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In consideration of the Court's order, a statement from the 
veteran's representative in May 2004, and an examination of 
the claims folder, the Board finds the case is not yet ready 
for appellate review.  The case is REMANDED to the RO for the 
following action:

1.  Review the claims file and ensure that 
all notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully satisfied.  
See also 38 C.F.R. § 3.159 (2003).  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
the VCAA, including what evidence is 
needed to support his claim, what evidence 
VA will develop, and what evidence the 
veteran must furnish.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).

2.  The RO should obtain copies of the 
veteran's medical records from the 
Decatur VAMC dated between June 1997 and 
October 1999.

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
severity of his service-connected PTSD.  
The claims folder, to include a copy of 
this Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  Any 
indicated studies should be performed.  

The examination report should include a 
detailed account of all pathology found 
to be due to PTSD.  The examiner should 
assign a numerical code under the Global 
Assessment of Functioning Scale (GAF) and 
include a definition of the numerical 
code assigned.  The examiner is 
specifically requested to indicate if the 
symptoms of PTSD render the veteran 
unemployable.

4.  Following completion of the 
foregoing, if the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of all 
evidence received since the March 2002 
Supplemental Statement of the Case and 
discussion of all pertinent laws and 
regulations, including, but not limited 
to the VCAA.  Allow an appropriate period 
of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


